Citation Nr: 1221345	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for a gynecological disorder, to include abnormal Papanicolaou (Pap) smears, irregular vaginal bleeding, and condylomas.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2003.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2005, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In April 2007 and December 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has tachycardia associated with underlying organic heart disease that had its onset during her active military service nor was organic heart disease manifested to a compensable degree within one year of her separation from active service.  

2.  Giving the Veteran the benefit of the doubt, her currently diagnosed gynecological disorder, including condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, is related to her active service.  




CONCLUSIONS OF LAW

1.  Tachycardia was not incurred in or aggravated by active military service and organic heart disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Resolving doubt in the Veteran's favor, a gynecological disorder, including condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in October 2003, May 2007, and September 2007 that fully addressed all notice elements and was sent prior to the initial Agency of Original Jurisdiction (AOJ) decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained Veteran's service treatment records and her VA and non-VA medical records, to the extent available.  

Furthermore, in conjunction with her claims, the Veteran was afforded VA examinations in February 2004, November 2008, February 2009, and February 2010 and the examination reports are of record.  

As noted above, in December 2009, the Board remanded the Veteran's case to the RO for further development, which included obtaining clarification or scheduling her for VA cardiology and gynecology examinations.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA examinations in February 2010 and Addendums were obtained in March 2010.  Her recent VA treatment records, dated through March 2011, were also obtained.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background and Legal Analysis

The Veteran contends that she has tachycardia related to her active service.  She maintains that she had this disorder in service and currently has it.  The Veteran further contends that she a history of gynecological disorders, including abnormal Pap smears, irregular bleeding, and condylomas that are related to her active service.

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against her claim for service connection for tachycardia and it must be denied.  However, the Board further finds that service connection is warranted for a gynecological disorder and it will be granted.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including endocarditis (covering all forms of valvular heart disease), myocarditis, and arteriosclerosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as rapid heartbeat or vaginal bleeding, the Veteran is not competent to provide evidence as to more complex medical questions, such as the origin of cardiovascular and gynecological pathology. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Tachycardia

The Veteran contends that her heart condition, to include tachycardia, began in-service and continued after separation from service.  

The Veteran's service treatment records include a December 1980 enlistment examination report, which shows that the clinical evaluation of the Veteran's heart was normal.  However, in March 2002, abnormal electrocardiogram (EKG) findings of the Veteran's heart were documented.  Additionally, a September 2002 consultation report includes a diagnosis of tachycardia, intermittent, etiology unknown, and no evidence of an organic cause.  When examined in the clinic in August 2003, prior to retiring, a cardiovascular disorder was not noted.

Post service, the Veteran was afforded a VA cardiac examination in  February 2004.  The examination report shows that diagnostic test findings, including an EKG and echocardiogram, were reported to be normal.  Additionally, it was noted that the Veteran had a previous diagnosis of tachycardia.  

A March 2005 VA progress note shows that the Veteran abruptly went into tachycardia while being treated in the "PACU" (post-anesthesia care unit).  

During her May 2005 Board hearing, the Veteran submitted a journal of tachycardia events she suffered within the past two years.

In November 2008, the Veteran underwent another VA cardiology examination.  The examiner noted that the Veteran apparently developed tachycardia following one of her surgical procedures.  The examiner indicated that the Veteran was in the hospital at the time and had rapid tachycardia lasting about half an hour.  Additionally, the examiner noted that the Veteran had to have intravenous medication to stop the tachycardia.  Since then, the Veteran reported that she had eight episodes of tachycardia that year, lasting up to three hours.  Furthermore, she indicated that the episodes would subside spontaneously.

Upon examination, the Veteran's heart rate was indicated to be regular, without murmurs or gallops, and no friction rubs or clocks.  The VA examiner noted that there was no edema of the extremities found.  An EKG revealed sinus rhythm at 99 times per minute, with general low voltage.  Moreover, the EKG was otherwise unremarkable, with no evidence of pre-excitation.  The VA examiner's impression was that the Veteran had a history of recurrent tachycardia, most likely supraventricular tachycardia.  In this regard, the examiner stated that she suspected that the medication the Veteran received intravenously following her surgery was probably adenosine.  The VA examiner noted that the episodes were rather infrequent, only seven this year, after three years, and that this was when she was off of anti-arrhythmic therapy.  Furthermore, the examiner noted that echocardiogram results were normal, with normal chamber size, normal left ventricular function, and no evidence of mitral valve prolapse.  The examiner said that cardiolite stress testing noted 10.9 METS of energy expenditure, heart rate of 89 percent of predicted, physiological blood pressure response, and no ectopy, chest pains, or evidence of ischemic ST-T changes.  The Veteran's SPECT testing was entirely normal.  The VA examiner found no evidence of any significant underlying organic heart disease.   The examiner ordered a 24-hour Holter monitor, stating that there was a need for documentation as to the nature of the arrhythmia.

Further, the 24-hour Holter monitor test was performed and the recording was indicated to be within normal limits.  The test showed that there was normal sinus, with an average rate of 94 beats per minute and no symptoms.  The Veteran's fast heart rate was indicated to represent sinus tachycardia.  There was no evidence of any atrial or ventricular arrhythmias, and no evidence of an atrio-ventricular block.  The VA examiner commented that the Veteran provided some old medical records that he reviewed in detail.  Several EKGs showed PSVT (paroxysmal supraventricular tachycardia) and she had one episode of PSVT while hospitalized.

Results of an EKG performed in July 2009 revealed a normal sinus rhythm.  An anterior infarct of undetermined age could not be ruled out.  The EKG was considered abnormal but unchanged since November 2008.

The Veteran was afforded another VA examination in February 2010.  Upon examination, the Veteran's chest was unremarkable, and her heart rate was regular at 80 beats per minute without murmurs, gallops, friction, rubs, or clicks.  Additionally, the VA physician noted that the EKG revealed normal sinus rhythm at 80 beats per minute, and was within normal limits with borderline left axis deviation.  The VA examiner noted that the EKG was otherwise unremarkable.  The VA examiner's impression was that the Veteran had a history of arrhythmias that were most likely supraventricular arrhythmias, which did not seem to be disabling, were infrequent, and off therapy.  Moreover, the examiner noted that there was no other history or pertinent findings to suggest significant underlying organic heart disease.  Additionally, the examiner stated that it would be helpful if documentation of the possible arrhythmia was submitted.  The examiner indicated that the Veteran stated that all records indicate that, in the Recovery Room, she was diagnosed with an arrhythmia and the EKG during the rating examination only a few months ago was abnormal.  The examiner stated that, nevertheless, it appeared that the Veteran's episodes were infrequent and short-lived.  

In a March 2010 Addendum, the recent VA examiner stated that, after reviewing the Veteran's medical records, his impression remained as is.  The VA examiner noted that the Veteran had episodes of PSVT postoperatively of no clinical significance, with conversion to normal sinus rhythm.  Additionally, the examiner noted that the clinical course since then and since the prior evaluation in 2008, indicated a very benign course.  The examiner noted that the Veteran took herself off anti-arrhythmia medications, if she was on any, stating that he could not find any documentation as to what she was actually taking.  Moreover, the examiner stated that, even if PSVT was documented, the condition was benign and could be treated easily with antiarrhythmic therapy.  However, the VA examiner stated that there was documentation of only one postoperative episode of PSVT.  Additionally, he noted that it was not unusual to develop an arrhythmia post-anesthesia.  The examiner concluded that the Veteran had a history of PSVT, and there was no evidence of an underlying organic heart disease.  

The Veteran has contended that service connection should be granted for tachycardia.  However, no tachycardia was found on clinical evaluation prior to separation from service.  While in March 2005, the Veteran had an episode of tachycardia, there was no showing that she had diagnosed organic heart disorder.  Furthermore, the Veteran has submitted no evidence to show that she currently has a heart disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a heart disorder manifested by tachycardia has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich and Brammer, supra. 

The Veteran is competent to state that she has a rapid heart rate or tachycardia.  However, tachycardia is not analogous to disability.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.).  The Veteran is not competent to diagnose any cardiovascular disability and, even if she could, any claim to this effect is contradicted by the clinical evidence.  On VA cardiology examination in November 2008, there was no cardiovascular disorder detected.  On VA cardiology examination in February 2010, clinical evaluation and EKG results were essentially normal.  Moreover, in March 2010, the recent VA examiner attributed the Veteran's arrhythmia to post-anesthesia and concluded that the Veteran had a history of PSVT with no evidence of an underlying organic heart disease.  In fact, there is no clinical corroboration that the Veteran has a cardiovascular disorder and her claim is not established.  Brammer v. Derwinski, 3 Vet. App. at 225; Caluza v. Brown, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

The July 2008 and February 2010 VA examiners considered the Veteran's complaints of tachycardia following anesthesia in 2005 and said that it was not unusual to develop an arrhythmia post-anesthesia and that there was no evidence of her having an underlying organic heart disease.  The lay evidence of continuity of tachycardia symptoms following service is not as probative as the expert medical opinion. 

The Board has reviewed the record on appeal, but finds that there is simply no indication of tachycardia related to active duty.  As the record does not establish that the Veteran possesses a recognized degree of medical knowledge, she lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of her claimed tachycardia.  See Jandreau v. Nicholson, 492 F. 3d. at 1372; Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As there is no probative and credible evidence of a diagnosed cardiovascular disorder in service, no objective evidence of a currently diagnosed cardiovascular disorder, and no competent medical evidence relating any current cardiovascular disorder to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for tachycardia and her claim must be denied.

B. Gynological Disorder

The Veteran contends that her currently diagnosed gynecological disorder had its onset in-service.  

The Veteran's service treatment records document numerous instances of gynecological treatment that showed the presence of several abnormal Pap smear test results, irregular bleeding, and condyloma.  One such record, dated in August 1984, shows that following a cervical biopsy, minimal focal cervical dysplasia and cervicitis were diagnosed.  An August 1990 record, shows that the Veteran underwent a surgical procedure, at which time laser ablation of vulvar condylomas was performed.

Post service, a February 2004 VA gynecological examination report includes diagnoses of abnormal Pap smears dating back to 1983, with cryosurgery in 1984; dysfunctional uterine bleeding; condyloma; and status post cryo of the cervix and vagina.  An opinion as to the etiology of these diagnosed disorders was not rendered.

A May 2005 letter from the MOC Federal Hospital, written by an obstetric/gynecologic physician indicates that the Veteran was treated for dysfunctional uterine bleeding that 'may have been caused by her [in-service] cyro treatment of her cervical dysplasia.' Additionally, during her May 2005 Board hearing, the Veteran essentially attributed her current gynecological problems to this cryosurgery.

The Veteran was afforded another VA gynecological examination in November 2008.  She was noted to have missed her menstrual cycles for three or more months, and indicated that there had been a lengthening of time between cycles. The Veteran also had complaints of some weight gain, nausea, constipation with occasional hot flushes. The Veteran also reported a history of abnormal pap smears, and a history of cervical dysplasia.  

Upon examination, the Veteran's vagina was indicated to have normal rugae, there was normal epithelium, and the cervix was noted to show no obvious raised lesions.  The Veteran was noted to have minimal to no pain on cervical motion, and the uterus was normal size and nontender to palpation.  There was no bleeding from os.  In addition, the cytobrush was easily passed into the os, which the examiner stated led him to believe that there was little or no cervical stenosis.  The VA examiner also noted the previous treatment for cervical dysplasia, with apparently no recurrence.  Additionally, the examiner indicated no stenotic cervical os, but noted that he would like more testing to be able to render a diagnosis.  The examiner stated, however, that it was as least as likely as not that the 'diagnosed disorder' was related to the Veteran's active military service and 'very probable to include the in-service cryo treatment for cervical dysplasia done at that time.'

In February 2009, the Veteran was re-examined by the recent VA examiner.  The VA examiner indicated that a review of the claims file showed that the Veteran had abnormal Pap smears.  The Veteran also had a colposcopy, and there appeared to have been no dysplasia at the time.  However, she did show a polyp which was removed with endocervical curettage.  She also had an endometrial biopsy.  The VA  examiner stated that no subsequent pathology was indicated.  The examiner said that, after reading the Veteran's claims file, the Veteran's regular bleeding was ascribed to the possibility of the cervical polyp.  However, the cervical polyp was indicated to have no correlation with the Veteran's abnormal pap smears or her condyloma.  Furthermore, the examiner noted that the Veteran was treated in service for an external condyloma, related to human papillomavirus, presented as either condylomal abnormal pap smears or other considerations.  The examiner stated that these diagnoses were service-related.  As to cryogenic treatment for cervical dysplasia, the examiner indicated that it was not likely that her cryotherapy caused the Veteran to have cervical bleeding.  As to the Veteran's missed menstrual cycles and other symptoms, the examiner indicated that this was probable current postmenopausal bleeding.  The VA examiner stated that the Veteran's abnormal Pap smears and regular vaginal bleeding were likely service related, and that the Veteran's external condylomata was service related, as was the in-service cryogenic treatment for cervical dysplasia.

In February 2010, the Veteran was re-examined by the recent VA examiner.  After examining the Veteran, the VA examiner noted that the Veteran had little change from the previous examination.  Additionally, the examiner stated that the c-file showed multiple entries of dysfunctional uterine bleeding dating back to 1983 and carrying forward up to at least 2002, where the Veteran had irregular bleeding, spotting, and as such this would be seen as more likely than not service-related.  Furthermore, the examiner stated that the Veteran was seen previously in his office for evaluation of condyloma acuminate of the vulva, dysplasia of the cervix, and stricture/stenosis of the cervix.  The examiner stated that after review of the Veteran's c-file, the Veteran having had biopsy-proven condyloma with multiple recurrences, as well as treatment with podophyllin, laser, cryo, medications used on the condyloma, as well as the nature of human papillomavirus, her recurrent dysplasia treatments, which include cryosurgery, as well as laser and LEEP of the cervix, was more likely than not service-related; and with that substantiation of the stricture and stenosis being secondary to surgical causes, it was, therefore, the examiner's opinion that the Veteran's listed issues of condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, were service-related.  

After a careful review of the probative and objective medical and other evidence, the Board finds that the Veteran's VA treatment records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the VA examiners, demonstrate that her currently diagnosed gynecological disability, including condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, is related to her period of military service.

The Board notes that gynecological disorders, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d at 1372, that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d at 1313.

Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran reported in-service incidents of gynecological issues, was treated for these issues after being discharged from service, reported continuity of symptomatology, a positive VA examiner's opinion linking her current condition to the in-service occurrences, and nothing in the record explicitly refuting the Veteran's account of her medical history regarding this disability.  Notably, the February 2010 VA examiner said that multiple entries of dysfunctional uterine bleeding dating back to 1983 and carrying forward up to at least 2002, where the Veteran had irregular bleeding, spotting, and as such this would be seen as more likely than not to be service-related.  The VA examiner also stated that the Veteran's recurrent dysplasia treatments, which include cryosurgery, as well as laser and LEEP of the cervix, was more likely than not service-related; and with that substantiation of the stricture and stenosis being secondary to surgical causes, it was therefore the examiner's opinion that the Veteran's listed issues of condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, were service-related.  

Thus, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim of service connection for a gynecological disability.  She is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a gynecological disability including condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix is warranted. 


ORDER

Service connection for tachycardia is denied.

Service connection for a gynecological disorder, including condyloma, dysplasia of the cervix with recurrence, stricture and stenosis of the cervix, is granted



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


